t c memo united_states tax_court stan d kaye petitioner v commissioner of internal revenue respondent docket no 7069-o2l filed date stan d kaye pro_se hieu c nguyen for respondent memorandum opinion gerber judge respondent in a motion filed on date moved for summary_judgment on the questions of whether he may proceed with collection and whether a sec_6673 all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated - - penalty should be imposed against petitioner respondent alleges that all sec_6330 prerequisites have been met and that he should be allowed to proceed with collection of petitioner’s assessed and outstanding tax_liability with respect to the penalty respondent contends that petitioner instituted this proceeding primarily for delay and that his position in the proceeding is frivolous and groundless petitioner’s objection to respondent’s motion for summary_judgment was filed on date in essence petitioner contends that although respondent has sent certain documents to him those documents are not acceptable because they do not meet the standards that petitioner contends exist in particular petitioner contends that the secretary_of_the_treasury must personally sign notices or that respondent must prove that the person who did sign notices sent to him was properly authorized to sign petitioner also contends that he will not treat decisions of the tax_court as law by which he is bound unless it is shown that the congress of the united_states passed a law stating that the u s citizen is bound by tax_court decisions background petitioner resided in moreno valley california at the time his petition was filed petitioner’s federal_income_tax return was filed on date and reflected dollar_figure in taxable_income and an dollar_figure income_tax_liability the tax_liability for the unpaid tax balance was assessed and on date respondent made notice_and_demand on petitioner to pay his outstanding income_tax_liability on date and date petitioner filed his and income_tax returns on each of which he entered zeros in all pertinent boxes for the reporting of income on date respondent mailed a notice_of_deficiency to petitioner determining a dollar_figure income_tax deficiency for based on petitioner’s form_w-2 wage and tax statement and form 1099-r distributions from pensions annuities retirement or profit sharing plans iras insurance contracts etc reflecting income from third-party sources respondent also determined a dollar_figure penalty under sec_6662 for petitioner’s tax_year petitioner acknowledged receipt of the deficiency_notice ina date letter to respondent and among other similar protester statements indicated as follows i have attached to this letter an excerpt from the supreme court decision 332_us_380 note that the court held in that case that anyone entering into an arrangement with the government takes a risk of having accurately ascertained that he who purports to act for the government stays within the bounds of his authority even though the agent himself may be unaware of the limitations upon his authority emphasis added q4e- note that the supreme court in this decision warns the public that those who pay attention to what federal employees say take the risk that such employees may not be acting within the bounds of their authority and that such employees may even be unaware of the limitations of their authority well i am not prepared to take that risk petitioner did not petition this court with respect to the notice_of_deficiency for his taxable_year thereafter the tax_deficiency and penalty was assessed and on date notice_and_demand for payment of the assessed income_tax_liability was made on petitioner on date respondent mailed a notice_of_deficiency to petitioner determining for petitioner’s tax_year a dollar_figure income_tax deficiency and a dollar_figure addition_to_tax under sec_6651 again petitioner acknowledged receipt of the notice in a date letter and raised various protester arguments but he did not file a petition with this court regarding his income_tax deficiency thereafter respondent assessed the tax_deficiency and notice_and_demand was made on petitioner by means of a date notice on date respondent issued two form letter sec_1058 final notice--notice of intent to levy and notice of your right to a hearing one for and and the other for and the liability was for a sec_6702 civil penalty in continued - on date respondent received petitioner’s form request for a collection_due_process_hearing on date a face-to-face hearing was held between an appeals officer and petitioner during the hearing petitioner was provided with a form_4340 certificate of assessments payments and other specified matters for his and tax years the appeals officer also informed petitioner that the arguments he made at the hearing were considered to be frivolous the hearing was recorded and transcribed on date respondent issued two notice s of determination concerning collection action s under sec_6320 and or advising that respondent determined to proceed with collection attached to the notices were the appeals officer’s report denominated as a summary of issue and recommendation which included advice to petitioner that the tax_court is authorized to impose monetary sanctions up to dollar_figure for instituting or maintaining an action before it primarily of sic delay or for a sic taking a position that is frivolous or groundless discussion respondent seeks summary_judgment with respect to whether he may proceed to collect certain outstanding tax liabilitie sec_2 continued his petition to this court petitioner did not challenge respondent’s actions with respect to the liability - - against petitioner and whether petitioner should be held liable for a penalty under sec_6673 rule provides for summary_judgment for part or all of the legal issues in controversy if there is no genuine issue as to any material fact 98_tc_518 affd 17_f3d_965 7th cir in that regard summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 there is no genuine issue as to any material fact in this case the matters raised in the pleadings are susceptible to resolution by means of summary_judgment respondent pursuant to sec_6331 seeks to levy on petitioner’s property in accord with sec_6330 respondent provided petitioner with a final notice_of_intent_to_levy which also included notice of petitioner’s right to an administrative appeal of respondent’s determination to collect the tax in that regard the commissioner cannot collect unpaid tax by levy without the opportunity for a taxpayer to seek an administrative review of the determination to proceed with collection and the opportunity for judicial review of the administrative determination 115_tc_35 petitioner did not file a petition with respect to the - notices of deficiency so the validity of the underlying tax_liabilities for and was not properly at issue in the administrative hearing and is not at issue here with respect to his tax_liability which petitioner reported but did not pay he has not argued or shown that the amount reported by him is in error accordingly we review here whether respondent’s administrative determination to proceed with collection is an abuse_of_discretion sec_6330 b 114_tc_604 at his administrative hearing petitioner disputed the appropriateness of respondent’s proposed collection action by questioning whether the appeals officer had satisfied the verification requirement of sec_6330 petitioner also guestioned whether respondent met various statutory requirements which petitioner contended were a prerequisite to collection petitioner contends that the forms used by respondent were improper and did not constitute notice_and_demand petitioner also contends that the lack of personal verification by the secretary or a person shown to be authorized to exercise the secretary’s authority was a flaw that should preclude respondent from proceeding with collection at the appeals hearing petitioner was provided with transcripts of his accounts which included detailed information petitioner acknowledged receipt of the notices --- - underlying the assessments of the tax in question however petitioner does not guestion whether all of the steps had been taken or performed instead he argues that documents used by respondent to provide petitioner with notice were not genuine or authentic and accordingly do not meet the statutory requirements petitioner contends that the form_4340 is insufficient to prove that proper notice was given and that the assessments were valid form_4340 has been generally accepted by courts to show that a valid assessment has been made within the meaning of sec_6203 8_f3d_1169 7th cir 990_f2d_451 9th cir 961_f2d_1 1st cir davis v commissioner supra petitioner has raised superficial questions and made conclusory allegations regarding the assessment such as whether respondent used the proper form but he has not shown any substantive or meaningful irregularity in the assessment process see 117_tc_117 berkey v irs aftr 2d ustc par big_number e d mich petitioner also complains that he did not receive a notice_and_demand this contention however is similar to the others made by petitioner ie he does not question whether he actually received various documents from respondent but he --- - guestions whether respondent used the particular form that petitioner argues must be used for the notice_and_demand to be valid in that regard sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement waqner v commissioner tcmemo_2002_180 see also 118_tc_365 in addition it has been held that t he form on which a notice of assessment and demand for payment is made is irrelevant as long as it provides the taxpayer with all the information required under sec_6303 ’ 953_f2d_531 9th cir quoting 908_f2d_521 9th cir 881_f2d_340 6th cir in addition respondent is not required to prove receipt by petitioner of notice_and_demand but need only show that the notices and demand were sent to petitioner’s last_known_address 871_f2d_1015 11th cir 849_fsupp_597 s d ohio affd 19_f3d_19 6th cir finally form_4340 may be relied upon to show that notice_and_demand was mailed to a taxpayer 7_f3d_137 9th cir united_states v chila supra respondent’s failure to produce a copy of the notice_and_demand document is not conclusive because the notices are computer -- - generated and do not exist in hard copy pursifull v united_states supra pincite 782_fsupp_113 m d ga accordingly we hold that respondent did not abuse his discretion with respect to the determination to proceed with collection respondent has also moved that petitioner be held liable for a penalty under sec_6673 on the ground that his arguments are frivolous and that he instituted and maintained this proceeding primarily for delay section provides that this court may impose a penalty not to exceed dollar_figure where it is found that a taxpayer’s position in the proceeding is frivolous and or that the proceeding was instituted and maintained primarily for delay sec_6673 penalties may be imposed in a lien and levy case 115_tc_576 in addition to questioning the authenticity of respondent’s documentation petitioner has interposed other protester arguments which have on numerous occasions been rejected by the courts in order to support his arguments petitioner has selectively picked phrases out of context from statutes and or opinions in so doing petitioner has chosen to ignore more current or complete statements of the law petitioner has ignored the rules and regulations and contends that he is not required to comply with or pay attention to respondent’s letters and determinations petitioners’ arguments are superficial and without substance under these circumstances we hold that petitioner’s position in this proceeding is frivolous and that it has been interposed primarily to protest the tax laws of this country and or to delay collection activity by respondent accordingly we hold that petitioner is liable for a dollar_figure penalty under sec_6673 to reflect the foregoing an order and decision will be entered granting respondent’s motion for summary_judgment
